 Case 3:18-cv-00428-DMS-MDD Document 539 Filed 06/10/20 PageID.9502 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3 MS. L, et al,                             Case No. 18-cv-428 DMS MDD
 4                 Petitioners-Plaintiffs,
 5        vs.                                ORDER GRANTING JOINT
                                             STIPULATED EXTENSION OF TIME
 6 U.S. IMMIGRATION AND CUSTOMS
   ENFORCEMENT, et al,                       FOR DEFENDANTS TO ANSWER
 7                                           PLAINTIFFS’ THIRD AMENDED
               Respondents-Defendants.       COMPLAINT
 8
 9
10        Before the Court is the parties’ Stipulated Extension of Time for Respondent-
11 Defendants to Answer Petitioners-Plaintiffs’ Third Amended Complaint. IT IS HEREBY
12 ORDERED that Respondent-Defendants Answer to Petitioner-Plaintiffs’ Third Amended
13 Complaint shall be due Monday, August 10, 2020.
14
15 Dated: June 10, 2020
16
17                                                   Hon. Dana M. Sabraw
                                                     United States District Judge
18
19
20
21
22
23
24
25
26
27
28
